Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed April 29, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1-20 has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1 and 15, the most relevant prior art of record, Jendli et al. (US 2021/0274416 A1) in view of Rangaraju et al. (US 2021/0204175 A1), and in further view of Hwang et al. (US 2017/0208488 A1), fails to specifically show, disclose, or suggest determining, by the device, whether the measurement satisfies a signal strength threshold to determine that the 5G ultra-wideband radio access network is available to the device; and selectively performing, by the device, a first action or a second action based on whether the measurement satisfies the signal strength threshold, wherein the first action includes maintaining access to the 5G ultra-wideband radio access network and providing an indication of an availability of the 5G ultra- wideband radio access network, for display, when the measurement satisfies the signal strength threshold, and wherein the second action includes terminating access to the 5G ultra-wideband-2-PATENT U.S. Patent Application No. 16/825,408 Attorney Docket No. 20190551radio access network and maintaining the wireless connection when the measurement fails to satisfy the signal strength threshold.
Jendli et al. show and disclose a method (figs. 3-4) comprising: establishing, by a device, a wireless connection with a WiFi network (fig.6 and par. 0075, The disclosed examples may be practiced in a variety of system configurations, including personal computers, laptops, smart phones, mobile tablets, hand-held devices, consumer electronics, specialty computing devices; par. 0002, the at least one processor monitors connectivity of an existing WiFi connection of the mobile PC and based at least on the monitoring, detects one or more conditions of the existing WiFi connection that triggers a connectivity analysis, etc.; fig.3 and par. 0069, mobile PC monitors connectivity f a WiFi network of the mobile PC, wherein the WiFi network was previously selected by a user); performing, by the device, and while maintaining the wireless connection with the WiFi network, a measurement associated with a fifth generation (5G) ultra- wideband radio access network (par. 0032, Mobile PC 102 also includes cellular modem 112 or a similar transceiver that communicates with one or more cellular network 105A-105N according to one or more wireless cellular communications techniques, such as, among others, 5th Generation (5G), which is sometimes called NextGen (NG) or new radio (NR); pars. par. 0038, Dynamic connectivity alternatives module 116 executes background functionality that monitors various connectivity signals and identifies one or more conditions 118 and/or parameters 120 associated with various connectivity signals (e.g., WiFi connection 115A-115N, cellular connection 111 A-111 N, and others) of one or more communication networks (e.g., WiFi network 107 A-107N, cellular network 105A-105N, and more); par. 0042, Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, a recent loss of connectivity, an inability to connect, security properties, levels of security, encryption properties, bandwidth measurements, quality of service measurements, etc., i.e. the measurement could be trigged for any of the reasons listed in par. 0042 and does not only rely on loss of connectivity, and therefore connection will be maintained with the current serving network while performing the measurements triggered by any of the listed reason; 0045-0047, Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208, etc., APNs and/or the plurality of cellular network providers identified thereby may be ranked and/or prioritized to handle circumstances where two or more of the identified cellular network providers are available at the same time, etc.; further see pars. 0062-0064, mobile PC 201 travels into the range of user known WiFi network 207, and the mobile PC's monitoring detects the connectivity availability of WiFi network 207, which may be a public WiFi network, such as a coffee shop, public library, airport, and/or the like, having wireless access point 206. The new availability of connectivity is at least one of the conditions for which the mobile PC is configured to monitor, and identification of the condition triggers a connectivity analysis. In examples, the connectivity analysis of mobile PC 201 determines at least one characteristic of user known cellular network 205B and/or determines at least characteristic of WiFi network 207. Mobile PC 201 uses information determined at least by the connectivity analysis to generate an interactive notification including at least one characteristic of user known cellular network 205B and at least one characteristic of WiFi network 207, i.e. performing evaluation of the WiFi while maintaining connection to cellular network and vice versa); wherein performing the measurement includes establishing a preliminary connection with the 5G ultra-wideband radio access network (par. 0045, base stations of example cellular networks 105A-105N may transmit data and control information related thereto on a downlink signal and/or may receive data and control information from any number of user devices on an uplink. Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208); determining, by the device, whether the measurement satisfies a signal strength threshold (fig.4 and par. 0070, one or more processors of a mobile PC monitors connectivity of a cellular network of the mobile PC. At operation 402, based at least on the monitoring, identifying ones of the cellular networks as being one or more target cellular networks of the mobile PC. In examples, a mobile PC may be configured to identify one or more approved cellular networks, which may be considered target cellular networks, therefore implicitly uses signal strength in determining said connectivity); and selectively performing, by the device, a first action or a second action based on whether the measurement satisfies the signal strength threshold, wherein the first action includes providing an indication of an availability of the 5G ultra-wideband radio access network, for display, when the measurement satisfies the signal strength threshold (fig.4 and par. 0071, based at least on the connectivity analysis, one or more processor generates an interactive notification including at least one WiFi network characteristic, at least one cellular characteristic of one or more cellular connections, wherein the at least one WiFi network characteristic is different from the at least one cellular characteristic, and a selection mechanism responsive to selection input indicating a preference therebetween. At operation 405 one or more processors display the generated interactive notification, etc.; also see pars. 0094-0095), and wherein the second action includes maintaining the wireless connection when the measurement fails to satisfy the signal strength threshold (fig.4 and par. 0071, one or more processors detects one or more parameters of the one or more target cellular networks that triggers a connectivity analysis that determines connectivity characteristics of the one or more target cellular networks of the mobile PC. At operation 404, based at least on the connectivity analysis, one or more processor generates an interactive notification including at least one WiFi network characteristic, at least one cellular characteristic of one or more cellular connections, wherein the at least one WiFi network characteristic is different from the at least one cellular characteristic; also see par. 0066, the established connectivity with user known cellular network 205B is maintained, and the interaction notification is dismissed). 
The use of a signal strength threshold in evaluating and selecting the target cellular base station is implicit in, or at least obvious in view of the teachings of, Jendli above. In particular, Jendli discloses: a PC running a PC OS monitors connectivity of an existing WiFi connection and when a condition is detected (e.g., low bandwidth, unsecure communications, lost connectivity, etc.), the PC triggers a background connectivity analysis that determines the accessibility of one or more target cellular networks and determines characteristics of accessible ones of the target cellular connections, etc. (See par. 0021; also see par. 0045, Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208). Here, accessibility means having a certain received signal strength that makes connection possible, e.g. a certain minimum signal strength of the downlink signal transmitted or broadcast from a nearby base station. Jendli further discloses APNs and/or the plurality of cellular network providers identified thereby may be ranked and/or prioritized to handle circumstances where two or more of the identified cellular network providers are available at the same time). 
Further, using measured downlink signal strength or other signal qualities of nearby base station(s) and an associated threshold in order, for example, to select, or initiate or switch, a wireless connection is obvious because it's known in the art. For example, Rangaraju discloses methods and apparatuses for intelligent connectivity switching techniques between a first radio access technology ("RAT") and a second RAT (abstract; pars. 0005-0008; par. 0034), wherein Rangaraju specifically teaches detecting the second RAT associated with the second coverage area, further includes determining if received signal strength indicator (RSSI) values from the second RAT exceed an RSSI value threshold (see par. 0012; also see pars. 0093-0096).
Hwang et al. show and disclose wherein the preliminary connection is usable for data transmission using the 5G ultra-wideband radio access network rather than the wireless connection (When discovering a 5G base station capable of a radio link, e.g., when measuring a signal from the 5G base station 1106, the UE 1102 transmits a measurement report message to the 5G base station [paragraph 173]).
Jendli et al. and Rangaraju et al., as modified by Hwang et al., however, lack the claimed features of determining, by the device, whether the measurement satisfies a signal strength threshold to determine that the 5G ultra-wideband radio access network is available to the device; and selectively performing, by the device, a first action or a second action based on whether the measurement satisfies the signal strength threshold, wherein the first action includes maintaining access to the 5G ultra-wideband radio access network and providing an indication of an availability of the 5G ultra- wideband radio access network, for display, when the measurement satisfies the signal strength threshold, and wherein the second action includes terminating access to the 5G ultra-wideband radio access network and maintaining the wireless connection when the measurement fails to satisfy the signal strength threshold, therefore these limitations, in conjunction with the other limitations recited in claims 1 and 15, are novel and unobvious over the combination of Jendli et al., Rangaraju et al. and Hwang et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641